ORDER
PER CURIAM.
Movant, Marshall K. Sanford, pursuant to a plea agreement, pleaded guilty to one count of second-degree trafficking drugs, Section 195.223 RSMo., one count of possession of a controlled substance, Section 195.202, and five counts of first-degree trafficking drugs, Section 195.222. In his Rule 24.035 motion, Movant argued that his plea was unknowing and involuntary, and plea counsel ineffective, because (1) he *441was misled into pleading guilty by plea counsel’s promises that he would receive no greater sentence than ten years’ imprisonment; and (2) counsel failed to conduct an adequate investigation and discuss a possible defense theory of entrapment with Movant. Depositions were taken as part of the evidentiary hearing, and the case was submitted on those depositions and the record. The motion court denied Movant’s motion. Movant now appeals, alleging the motion court’s conclusions were against the weight of the evidence.
We have reviewed the parties’ briefs and the record on appeal. We find no clear error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment of the motion court denying Movant’s Rule 24.034 motion for post-conviction relief is affirmed pursuant to Rule 84.16(b)(2).